Citation Nr: 1545571	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

2.  Whether the reduction in the rating assigned bilateral non-proliferate diabetic retinopathy and bilateral cataracts from 10 percent to noncompensable was warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to a TDIU.

The Veteran testified before the undersigned at a videoconference hearing in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to a compensable evaluation for bilateral non-proliferate diabetic retinopathy and bilateral cataracts from December 5, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not further discuss whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; bilateral peripheral neuropathy of the upper and lower extremities and gastroparesis associated with diabetes mellitus, and bilateral tinnitus, each rated as 10 percent disabling; erectile dysfunction, bilateral non-proliferate diabetic retinopathy and bilateral cataracts associated with diabetes, and left hearing loss, each rated as noncompensably disabling.  The Veteran's combined disability rating is 80 percent.

Given the 50 percent rating for PTSD and his overall rating of 80 percent, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

 Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as a truck driver and in sales for many years.  He states that he had to stop working as a truck driver, his last gainful employment, in August 2009 due to his multiple medical problems.

The Board notes that there is conflicting evidence of record as to the impact of the Veteran's disabilities on his ability to work.  In an August 2010 VA examination, the examiner noted that the Veteran's decreased visual acuity due to his diabetes restricted him from the Department of Transportation DLT regulated driving duties, but that there were no other noted medical restrictions that would impair the Veteran from employment due to his diabetes or peripheral neuropathy.  A June 2011 VA examination for PTSD found him to have moderate to severe occupational and social impairment due to such symptoms as daily panic attacks, memory impairment, poor concentration, poor psycho-social function, and mood disturbances.  The Board notes that while a September 2011 VA examination for diabetes found that his diabetes, and the complications thereof, did not impact the Veteran's ability to work, a February 2014 VA examination diagnosed him with mild to moderate decrease in his visual functioning and found that his decreased vision, primarily associated with his diabetes, prevented him from performing detail and computer work.

In addition, the Veteran testified before the undersigned that he last worked as a truck driver in August 2009, at which time he lost his trucker driver license due to his impaired vision.  The Veteran stated that he had been unable to secure other types of employment in the trucking industry, as well as in the warehousing industry, because of his diabetes and its complications, as well as his PTSD.  The Veteran explained that he could not find employment that would allow him to have his prescribed insulin injections with him.  He also stated that his peripheral neuropathy would not allow him to stand on a concrete floor over a long period of time due to pain.  In addition, he claimed that he could not maintain substantially gainful employment due to his PTSD, which made it difficult for him to be around people.  Further, the Veteran's wife testified that he had been employed in sales, but that he had been let go due to his anger outbursts and difficulty getting along with people, which are symptoms that have been attributed to his PTSD. 

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board acknowledges the VA examiner's August 2010 conclusion that no medical restrictions except for the Veteran's decreased vision impacted his ability to work.  The Board also recognizes the VA examiner's September 2011 opinion that the Veteran's diabetes did not impact his ability to work.  However, a June 2011 psychological examination found the Veteran to have moderate to severe occupational and social impairment, and a February 2014 eye examination found that his decreased vision due to his service-connected diabetes impaired his ability to do detail and computer work.  

In addition, the Board finds the Veteran's testimony at his August 2015 hearing to be competent and credible.  The Board notes that the Veteran has attempted to secure work since his last employment in August 2009, but has been unable to do so due to restrictions on his ability to carry his prescribed injections on worksites; his peripheral neuropathy, which makes it challenging for him to stand for long periods of time; his decreased visual acuity, which makes it demanding for him to perform detailed and computer work; and his PTSD, which makes it difficult for him to be around people.  

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability is granted.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the claim concerning whether the reduction in rating for bilateral non-proliferate diabetic retinopathy and bilateral cataracts was warranted. 

The record shows that in a December 2011 rating decision, the RO decreased the evaluation for bilateral non-proliferate diabetic retinopathy and bilateral cataracts from 10 percent to 0 percent.  In April 2012, the Veteran filed a VA Form 9 where he requested, in relevant part, an appeal as to the decreased evaluation for bilateral non-proliferate diabetic retinopathy and bilateral cataracts from 10 percent to 0 percent.  As this statement was received within one year of the rating decision, the Board has interpreted the VA Form 9 as a notice of disagreement (NOD) with the December 2011 rating decision.
 
The filing of an NOD places a claim in appellate status.  The failure to issue a Statement of the Case (SOC) in this circumstance renders a claim procedurally defective and necessitates a remand.  This matter must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case regarding this claim, particularly given that it has been more than three years since the NOD was submitted.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the April 2012 NOD concerning the Veteran's claim for entitlement to restoration of a 10 percent rating for bilateral non-proliferate diabetic retinopathy and bilateral cataracts, including issuance of an SOC.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


